Citation Nr: 1804174	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  12-30 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for adenocarcinoma of the stomach, to include as due to Agent Orange exposure, on the basis of substitution.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to November 1971.  He had active service in the Republic of Vietnam in 1969, 1970, and 1971.  The Veteran died in August 2010, and the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in pertinent part, denied entitlement to service connection for adenocarcinoma of the stomach, to include as due to Agent Orange exposure, for accrued benefit purposes.  The appellant appealed this rating action to the Board.  

In May 2014, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In July 2015, the Board remanded the claim for additional evidentiary development.  The procedural history as to the case was provided in detail in that decision and will not be repeated here.  

The service connection claim has been certified to the Board for adjudication based upon substitution of the appellant as the claimant.  See VA Form 8 of July 2016.  As the Veteran's surviving spouse, the appellant requests to continue the Veteran's service connection claim.  Upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purpose of processing the claim to completion.  See 38 U.S.C. § 5121A (2012).  As indicated in September 2015 documentation, the appellant's request for substitution was granted.  

The paperless record of Legacy Content Manager Documents (formerly Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the time period from 1969 to 1971 and herbicide exposure is conceded.  

2.  The Veteran's stomach cancer was not related to his in-service exposure to herbicides.  

3.  The Veteran's stomach cancer did not manifest in service or within one year of separation, and was not otherwise attributable to service.  


CONCLUSIONS OF LAW

1.  The Veteran's stomach cancer was not incurred in or aggravated by service, nor may a malignant tumor be presumed to have been.  38 U.S.C. §§ 1101, 1110, 1112, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  Service connection for stomach cancer, to include as due to herbicide exposure, for substitution purposes, is not warranted.  38 U.S.C. §§ 1110, 1112, 1116(a)(2), 5103(a), 5103A, 5017(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA satisfied the duty to notify by a July 2010 letter.  VA has also fulfilled the duty to assist the appellant in this case.  The duty to assist includes procuring service treatment records (STRs), pertinent post-service treatment records, and providing an examination when necessary.  See 38 C.F.R. § 3.326(a) (2017).  In this case, the evidence of record includes STRs, service personnel records, VA treatment records, private treatment records, and statements of the Veteran prior to his death, as well as statements/testimony as provided by the appellant.  

A VA medical opinion was obtained in November 2015.  The Board finds the VA medical opinion to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion is based upon consideration of the Veteran's pertinent medical history, and the examiner discussed the Veteran's stomach cancer in sufficient detail to allow the Board to make a fully informed determination.  The examiner also provided the necessary opinion supported by a rationale.  The Board specifically finds the representative's April 2017 assertion that the examiner failed to opine, with adequate rationale, as to whether the stomach cancer had its onset during service or was manifested to a compensable degree within a year of discharge, to be incorrect.  For further explanation, see the analysis below.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection generally requires: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the claimed in-service disease or injury and the current disability.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).  

For veterans who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including malignant tumors, if the disability manifested to a compensable degree within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to an herbicide agent if a listed chronic disease becomes manifest to a degree of 10 percent disabling or more, unless there is affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a) (2017).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) (2017) are met, even though there is no record of the disease during service.  See 38 U.S.C. § 1116(a) (2012); 38 C.F.R. § 3.309(e) (2017).  The presumption is rebuttable.  See 38 C.F.R. § 3.307(d) (2017).  

The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Analysis

The appellant alleges that the Veteran's fatal stomach cancer resulted from exposure to Agent Orange during his time in Vietnam.  As already noted, it is presumed that he was exposed to herbicide agents during his Vietnam service.  38 C.F.R. § 3.307(a)(6)(iv) (2017).  It is noted, however, that stomach cancer is not a disability that VA recognizes as a presumptive disability related to exposure to herbicide agents.  See 38 U.S.C. § 1116(a)(1) (2012); 38 C.F.R. § 3.309(e) (2017).  A claimant may still show that the disability was at least as likely as not caused by herbicide exposure.  See 38 U.S.C. § 1113(b) (2012); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's STRs are negative for report of, treatment for, or diagnosis of stomach cancer.  Post service records show that he was diagnosed with alcoholic cirrhosis and a remote history of esophageal variceal bleed in 2002 with a recent variceal banding procedure.  Esophagogastroduodenoscopy (EGD) in June 2010 showed stomach cancer.  The Veteran's certificate of death shows that he died in August 2010, due to multiorgan failure, due to or as a consequence of liver cirrhosis, due to or as a consequence of gastric carcinoma.  Diabetes mellitus was listed as a significantly contributing factor in the Veteran's death.  Service connection for the cause of the Veteran's death was established in the October 2010 rating decision.

As requested by the Board in a July 2015 remand, a VA examiner reviewed the claims file and provided an opinion as to whether it was at least as likely as not (50 percent probability or more) that the Veteran's fatal adenocarcinoma of the stomach had its onset in service, to include as due to his herbicide exposure, or was manifested to a compensable degree within one year of service discharge.  

The requested opinions were provided by a VA physician in a November 2015 report.  He noted that the entire claims file was reviewed.  He opined that the condition was not related to military service, to include inservice exposure to herbicides.  For rationale, it was pointed that the Veteran had a history of alcoholic cirrhosis and a remote history of esophageal variceal bleed in 2002.  Stomach cancer was initially diagnosed following EGD in 2010.  The examiner essentially found that the condition was not found to be of service origin and was not found to be present to any degree until many years after service discharge in 1971.  

The most probative evidence of record is the VA examiner's opinion as summarized above.  Unfortunately, it does not support the appellant's claim.  The VA medical opinion presents a thorough medical history of the Veteran.  The examiner provided an etiology opinion and supported the opinion by citations to pertinent evidence in the record and to research conducted in support of the examination.  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board acknowledges the lay statements of record and the assertion that the Veteran's stomach cancer was related to herbicide exposure.  The Veteran's statements made prior to his death, and the statements and testimony as provided by his surviving spouse, are competent to relate symptoms within the realm of their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Given the nature of cancer as a disease, however, the non-expert statements are not competent evidence of causation in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds that a diagnosis of cancer and the determination of the etiology are not capable of observation by a lay person.  The weight of the entire record, including the expert opinion of the VA examiner, preponderates against the lay assertions provided in this case.  

As already pointed out, the Veteran's representative has claimed that the VA examiner did not adequately address whether the Veteran's stomach cancer was incurred within one year of discharge.  The Board disagrees with this assessment and points to the VA examiner's opinion which specifically relates that a history of liver problems, to include cirrhosis of the liver, was noted many years after service, and that actual stomach cancer was not demonstrated until 2012.  While the Board acknowledged that the examiner certainly could have more clearly stated his conclusions, he did refer to a July 2010 hematology and oncology consult note and indicated that there was no other medical evidence of record to indicate otherwise.  This July 2010 note set forth, as earlier indicated, that medical testing in June 2010 found stomach adenocarcinoma.  The November 2015 examiner further noted that there was no pathophysiologic relationship (between herbicide exposure and stomach cancer).  There simply is no competent evidence of record documenting the presence of adenocarcinoma within one year of the Veteran's service discharge.  

The preponderance of the evidence is against finding that the Veteran's stomach cancer manifested during service or within one year of service separation.  Accordingly, service connection may not be presumed on the basis of a malignant tumor as a chronic disease or based on a continuity of symptomatology from service or the presumptive period.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2017).  

The preponderance of the evidence is against finding that the Veteran's stomach cancer was incurred during service or within one year of service discharge or was caused by herbicide exposure.  Service connection is therefore not warranted on a direct or presumptive basis.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012).  


ORDER

Entitlement to service connection for adenocarcinoma of the stomach, to include as due to Agent Orange exposure, on the basis of substitution, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


